DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/119,121 filed on 12/11/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 16, 2020 and December 6, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a method (process). Dependent claims 2-11 are also directed towards a method (process). Claim 12 is directed towards a system (machine). Dependent claims 13-19 are also directed towards a system (machine). Finally, claim 20 is directed towards a non-transitory computer readable medium (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites determining identification information of a vehicle entering a space within a structure or a building, determining an expected route of the vehicle within the space, determining venue map data corresponding to the expected route, the venue map data indicating one or more safety devices disposed at one or more locations along or near the expected route, repeatedly tracking a current location of the vehicle as the vehicle moves within the space, and in response to determining that the vehicle is in proximity to a first safety device of the one or more safety devices, instructing the first safety device to emit an alert. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual identifying the license plate of a car before it enters a parking lot, assigning directions to park at a parking space within the parking lot, continuously tracing the car as it travels towards the parking space, and alerting the driver to avoid collision with another vehicle/obstacle within the parking lot. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 12 recites two additional element – a memory and a processor. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic memory and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 12, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor amount to no more than mere instructions to apply the exception using a generic memory and processor. Mere instructions to apply an exception using a memory and a processor cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-11 and 13-19 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1 and 12. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 4 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pub. No. 2018/0122245 A1) in view of Fossier (U.S. Pub. No. 2007/0268685 A1).

Regarding Claim 1:
Penilla teaches:
A method comprising:, (“a method” (Penilla: Summary – 14th paragraph))
determining identification information of a vehicle, (“data regarding a heading, or speed, or weather conditions, or video clips, or license plate images, or person identification data, or combinations thereof.” (Penilla: Summary – 41st paragraph))
entering a space within a structure or a building;, (“when it is determined that the vehicle desires to enter the parking structure” (Penilla: Detailed Embodiments – 68th paragraph))
determining an expected route of the vehicle within the space; determining venue map data corresponding to the expected route, the venue map data indicating, (“receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
at one or more locations along or near the expected route;, (“along the path” (Penilla: Summary – 13th paragraph))
repeatedly tracking a current location of the vehicle as the vehicle moves within the space;, (“The electronics of the vehicle is configured to continually use the vehicle location obtained from GPS while processing the combination of sensor data while the vehicle is moved along the path.” (Penilla: Summary – 13th paragraph))
Penilla does not teach but Fossier teaches:
one or more safety devices disposed, (“The invention is a warning or information system which has a flat curved mirror; flat mirror, half dome, full dome or any shape semi transparent mirror with a means to activate the warning or information mirror system.” (Fossier: Summary – 11th paragraph))
and in response to determining that the vehicle is in proximity to a first safety device of the one or more safety devices, instructing the first safety device to emit an alert., (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 2:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, wherein the vehicle is an autonomous vehicle, the method further comprising: transmitting the venue map data to the autonomous vehicle, the venue map data configured to assist an autonomous driving operation of the autonomous vehicle., (“The communications system is configured to receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location. The mapping data is processed by electronics of the vehicle so that when the vehicle is automatically moved collision with the at least one physical object is avoided and the electronics of the vehicle is configured to process a combination of sensor data obtained by sensors of the vehicle. The processing of the sensor data uses image data obtained from one or more cameras and light data obtained from one or more optical sensors. In one embodiment, methods and systems are disclosed for vehicles configured for performing a self-parking operation without a human operator.” (Penilla: Summary – 11th-12th paragraphs))
Regarding Claim 3:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 2. Penilla further teaches:
The method of Claim 2, wherein the autonomous driving operation of the autonomous vehicle is enabled or disabled based on, (“The self-park process acting to enable the vehicle to automatically move from a current location to a destination location within the self-park location.” (Penilla: Summary – 15th paragraph))
[…] a determination that the autonomous vehicle is about to collide with an object or a person., (“determine if a collision may result” (Penilla: Detailed Embodiments – 70th paragraph))
Regarding Claim 4:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, wherein determining the venue map data comprises: identifying the venue map data based on location information of the vehicle; and extracting the venue map data from a database., (“The system of the vehicle includes a global positioning system (GPS) for identifying a vehicle location and a communications system for communicating with a server of a cloud system. The server is configured to identify that the vehicle location is near or at a parking location. The communications system is configured to receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
Regarding Claim 5:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
[…] determining that the vehicle is about to collide with an object or a person., (“determine if a collision may result” (Penilla: Detailed Embodiments – 70th paragraph))
Penilla does not teach but Fossier teaches:
The method of Claim 1, wherein the first safety device is instructed to emit the alert further in response to, (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 6:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
[…] determining that the vehicle is deviating from the expected route., (“The path is configured to be updatable dynamically based on changes in the destination location or changes along the path.” (Penilla: Summary – 14th paragraph) Examiner Note: The broadest reasonable interpretation determines that changes in the destination location/changes along the path is equivalent to a deviation of the vehicle from an expected route.)
Penilla does not teach but Fossier teaches:
The method of Claim 1, wherein the first safety device is instructed to emit the alert further in response to, (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 7:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, wherein the alert is a visual or audible alert for alerting a driver of the vehicle or a person near the vehicle., (“The system may alert the drivers to change their rate of speed, heading, or location. The system may give each of the two driver's custom messages such as telling both drivers to veer right so they don't steer into each other. The vehicle may also automatically provide audio and or visual alerts such as honking the horn or flashing headlights to alert the other driver.” (Penilla: Detailed Embodiments – 72nd paragraph))
Regarding Claim 8:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, wherein the alert is an electronic message,, (“The system may alert the drivers to change their rate of speed, heading, or location. The system may give each of the two driver's custom messages such as telling both drivers to veer right so they don't steer into each other. The vehicle may also automatically provide audio and or visual alerts such as honking the horn or flashing headlights to alert the other driver.” (Penilla: Detailed Embodiments – 72nd paragraph))
[…] wireless transmission to the vehicle or a personal mobile device., (“The vehicle includes an on-board computer for receiving a wireless signal” (Penilla: Summary – 12th paragraph))
Penilla does not teach but Fossier teaches:
[…] and the first safety device is instructed to emit the alert by […], (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 9:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, wherein the expected route of the vehicle is determined based on, (“the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
[…] a predetermined destination of the vehicle within the space., (“a desired or assigned parking location.” (Penilla: Detailed Embodiments – 78th paragraph))
Regarding Claim 10:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla further teaches:
The method of Claim 1, further comprising: transmitting the venue map data to the vehicle, the venue map data configured to assist the vehicle or a driver of the vehicle to follow the expected route., (“The communications system is configured to receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location. The mapping data is processed by electronics of the vehicle so that when the vehicle is automatically moved collision with the at least one physical object is avoided and the electronics of the vehicle is configured to process a combination of sensor data obtained by sensors of the vehicle.” (Penilla: Summary – 11th paragraph))
Regarding Claim 11:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 1. Penilla does not teach but Fossier teaches:
The method of Claim 1, wherein at least one of the one or more safety devices comprises at least one of a traffic mirror, an electronic sign, a display screen, or a loudspeaker., (“The invention is a warning or information system which has a flat curved mirror; flat mirror, half dome, full dome or any shape semi transparent mirror with a means to activate the warning or information mirror system.” (Fossier: Summary – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 12:
Penilla teaches:
A system comprising:, (“A system” (Penilla: Summary – 11th paragraph))
at least one memory configured to store instructions; and at least one processor coupled to the at least one memory and configured when executing the instructions to:, (“memory and a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
determine identification information of a vehicle, (“data regarding a heading, or speed, or weather conditions, or video clips, or license plate images, or person identification data, or combinations thereof.” (Penilla: Summary – 41st paragraph))
entering a space within a structure or building;, (“when it is determined that the vehicle desires to enter the parking structure” (Penilla: Detailed Embodiments – 68th paragraph))
determine an expected route of the vehicle within the space; determine venue map data corresponding to the expected route, the venue map data indicating, (“receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
at one or more locations along or near the expected route;, (“along the path” (Penilla: Summary – 13th paragraph))
repeatedly track a current location of the vehicle as the vehicle moves within the space;, (“The electronics of the vehicle is configured to continually use the vehicle location obtained from GPS while processing the combination of sensor data while the vehicle is moved along the path.” (Penilla: Summary – 13th paragraph))
Penilla does not teach but Fossier teaches:
one or more safety devices disposed, (“The invention is a warning or information system which has a flat curved mirror; flat mirror, half dome, full dome or any shape semi transparent mirror with a means to activate the warning or information mirror system.” (Fossier: Summary – 11th paragraph))
and in response to determining that the vehicle is in proximity to a first safety device of the one or more safety devices, instruct the first safety device to emit an alert., (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 13:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the at least one processor is configured to, (“a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] determining that the vehicle is about to collide with an object or a person., (“determine if a collision may result” (Penilla: Detailed Embodiments – 70th paragraph))
Penilla does not teach but Fossier teaches:
[…] instruct the first safety device to emit the alert further in response to […], (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 14:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the at least one processor is configured to, (“a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] determining that the vehicle is deviating from the expected route., (“The path is configured to be updatable dynamically based on changes in the destination location or changes along the path.” (Penilla: Summary – 14th paragraph) Examiner Note: The broadest reasonable interpretation determines that changes in the destination location/changes along the path is equivalent to a deviation of the vehicle from an expected route.)
Penilla does not teach but Fossier teaches:
[…] instruct the first safety device to emit the alert further in response to […], (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 15:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the alert is a visual or audible alert for alerting a driver of the vehicle or a person near the vehicle., (“The system may alert the drivers to change their rate of speed, heading, or location. The system may give each of the two driver's custom messages such as telling both drivers to veer right so they don't steer into each other. The vehicle may also automatically provide audio and or visual alerts such as honking the horn or flashing headlights to alert the other driver.” (Penilla: Detailed Embodiments – 72nd paragraph))
Regarding Claim 16:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the alert is an electronic message,, (“The system may alert the drivers to change their rate of speed, heading, or location. The system may give each of the two driver's custom messages such as telling both drivers to veer right so they don't steer into each other. The vehicle may also automatically provide audio and or visual alerts such as honking the horn or flashing headlights to alert the other driver.” (Penilla: Detailed Embodiments – 72nd paragraph))
[…] and the at least one processor is configured to […], (“a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] wireless transmission to the vehicle or a personal mobile device., (“The vehicle includes an on-board computer for receiving a wireless signal” (Penilla: Summary – 12th paragraph))
Regarding Claim 17:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the at least one processor is configured to, (“a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] determine the expected route of the vehicle based on […], (“the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
[…] a predetermined destination of the vehicle within the space., (“a desired or assigned parking location.” (Penilla: Detailed Embodiments – 78th paragraph))
Regarding Claim 18:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla further teaches:
The system of Claim 12, wherein the at least one processor is further configured to:, (“a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
[…] transmit the venue map data to the vehicle, the venue map data configured to assist the vehicle or a driver of the vehicle to follow the expected route., (“The communications system is configured to receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location. The mapping data is processed by electronics of the vehicle so that when the vehicle is automatically moved collision with the at least one physical object is avoided and the electronics of the vehicle is configured to process a combination of sensor data obtained by sensors of the vehicle. The processing of the sensor data uses image data obtained from one or more cameras and light data obtained from one or more optical sensors. In one embodiment, methods and systems are disclosed for vehicles configured for performing a self-parking operation without a human operator.” (Penilla: Summary – 11th-12th paragraphs))
Regarding Claim 19:
Penilla in view of Fossier, as shown in the rejection above, discloses the limitations of claim 12. Penilla does not teach but Fossier teaches:
The system of Claim 12, wherein at least one of the one or more safety devices comprises at least one of a traffic mirror, an electronic sign, a display screen, or a loudspeaker., (“The invention is a warning or information system which has a flat curved mirror; flat mirror, half dome, full dome or any shape semi transparent mirror with a means to activate the warning or information mirror system.” (Fossier: Summary – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)
Regarding Claim 20:
Penilla teaches:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:, (“The processing systems can be defined from various data centers that include multiple computing systems that provide the processing power to execute one or more computer readable programs. The processing of the computer readable programs can produce operations that can respond to requests made by other processing systems that may be local to a vehicle's electronic system. For example, a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services.” (Penilla: Detailed Embodiments – 64th paragraph))
determine identification information of a vehicle, (“data regarding a heading, or speed, or weather conditions, or video clips, or license plate images, or person identification data, or combinations thereof.” (Penilla: Summary – 41st paragraph))
entering a space within a structure or building;, (“when it is determined that the vehicle desires to enter the parking structure” (Penilla: Detailed Embodiments – 68th paragraph))
determine an expected route of the vehicle within the space; determine venue map data corresponding to the expected route, the venue map data indicating, (“receive mapping data for the parking location from the server, and the mapping data is at least in part used to find a path at the parking location to avoid a collision of the vehicle with at least one physical object when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
at one or more locations along or near the expected route;, (“along the path” (Penilla: Summary – 13th paragraph))
repeatedly track a current location of the vehicle as the vehicle moves within the space;, (“The electronics of the vehicle is configured to continually use the vehicle location obtained from GPS while processing the combination of sensor data while the vehicle is moved along the path.” (Penilla: Summary – 13th paragraph))
Penilla does not teach but Fossier teaches:
one or more safety devices disposed, (“The invention is a warning or information system which has a flat curved mirror; flat mirror, half dome, full dome or any shape semi transparent mirror with a means to activate the warning or information mirror system.” (Fossier: Summary – 11th paragraph))
and in response to determining that the vehicle is in proximity to a first safety device of the one or more safety devices, instruct the first safety device to emit an alert., (“FIG. 1 shows a schematic of the forklift activated curved warning mirror system 10. The invention comprises a means 12 to detect the approaching forklift. This detection means 12 activates the warning light 14 through signal transfer means 16. Signal transfer means 16 can be either wireless or with wires. Information from warning light 14 passes through the mirror 18 to warn of the approaching vehicle.” (Fossier: Description of the Figures – 20th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Penilla with these above aforementioned teachings from Fossier in order to create a safe and user-friendly system and method for indoor vehicle collision prevention. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Penilla’s methods and vehicles for driverless self-park with Fossier’s forklift activated mirror alert system as there exists a “need to warn workers in a crowded manufacturing and warehousing environment.” (Fossier: Background of Invention – 2nd paragraph) Combining Penilla and Fossier would therefore create a safe and effective system able to “provide information useful for those in the jumble of sensory stimuli that is in the modern indoor work environment of a manufacturing facility or warehouse.” (Fossier: Background of Invention – 2nd paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667   


September 28, 2022